The opinion of the Court was drawn up by
Tenney J.
— The only question presented in this caséis, whether the action being commenced in the county of Cumberland can be maintained. Every corporation instituted under the authority of this State, shall keep the office of its clerk, together with its records and papers at some place within this State. Rev. Stat. c. 76, <§> 2. When one of the parties is a corporation, not a town, parish or school district, *436an action may be brought in any county in which such corporation shall have a place of business. Rev. Stat. c. 114, § 11, 12, and 13.
The residence of the plaintiffs’ clerk and treasurer is in the county of Kennebec, but the clerk has no office in that county, but is required by a vote of the corporation to keep the books and records at their office in Danville in the county of Cumberland, for the transaction of business, where the corporation have such office, at which a large share of their business is transacted, their agent having his residence there. Another office is established at Waterville in the county of Kennebec, where the residue of the business is done. The directors hold meetings at Winthrop, and also at the company’s offices in Danville and Waterville.
The plaintiffs are a corporatian under the authority of this State, duly organized; the office at Danville, being made the depositary of the books and records of the company by a vote of the directors, and the place where a large share of the business is transacted, is “ an established place of business” of the corporation, and the action is maintainable in the county of Cumberland. Ety the agreement of the parties the defendant is to Jie defaulted.